DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-11 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on November 19, 2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claims 8 is objected to because of the following informalities:  
	In line 5 of claim 8, the term “flowback” should be amended to --backflow-- in order to use proper verbiage and remain consistent with language used throughout the application.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In lines 2-3 of claim 10, the limitation “such that a length of the an axial of the center opening is less than an axial length of the outer peripheral surface” does not make sense and is therefore unclear and indefinite.  For the purpose of examination, examiner will interpret this limitation as the interior axial diameter being less than the axial diameter of the outer peripheral surface of the elastic tubular member.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulter (US 5,618,277).

With regard to claim 1, Goulter discloses a wearable urinary collection apparatus (urinary incontinence condom catheter, 84; Figs. 1, 2, 15-17) for being worn by a user (abstract; Fig. 18), comprising: an elongate, watertight, flexible receptacle (second urine collecting compartment, 42) which receives and stores urine therein, including an entrance opening (open end, 44) near one end thereof; and an elongate, flexible backflow inhibiting device (skin shield, 36) which is connected to the flexible receptacle (42; sealed at 46), extends within a portion of the flexible receptacle (42) adjacent to the entrance opening (44) of the receptacle (42; Figs. 1, 2, 15-17) and includes an entrance opening near one end thereof (at end connected to inner condom sheath, 32 having an open proximal end with a graspable rim, 34), wherein at least one of the entrance opening (44) of the receptacle (42) and the entrance opening (at 32) of the backflow inhibiting device (36) is configured to receive the user's penis (see penis glans, 92; shown in Fig. 16) therein such that urine (90) discharged from the penis (92) flows through the backflow inhibiting device (36) into the receptacle (42), the receptacle (42) and the backflow inhibiting device (36) are each formed of flexible plastic sheet material (silicone discussed in col. 4, lines 9-12;  two sheets of vinyl discussed in col. 8, lines 10-13 and Figs. 20, 21) and are each fully capable of collapsing flat when not in use, and the backflow inhibiting device (36) has constrictions (two non-return, non-inverting reinforced valves, 86, 88; best seen in Figs. 15-17) formed therein for constricting and diverting flow of urine therethrough (col. 6, line 35 - col. 7, line 15; col. 4, lines 12-20).

8.	With regard to claim 2, Goulter discloses a harness (94; Fig. 18) which is configured to be selectively attached to the user's body and includes a portion (central bib portion, 96) which is configured to extend in front of a genital area of the user when the harness (94) is attached to the user's body, wherein the backflow inhibiting device (36) includes a strap (VELCRO strips; alternative to the rings, 106 and hoops, 104 shown) provided near the entrance opening (34 of 32) thereof for attaching the backflow inhibiting device (36) to the harness portion (96) which is configured to extend in front of the genital area of the user (col. 7, lines 50-63).

With regard to claim 3, Goulter discloses that harness (94; Fig. 18) further includes an adjustable waist strap (elastic waist band, 98) configured to be secured about a waist of the user and a positioning strap (leg straps, 100) having one end connected to the harness portion (96) which is configured to extend in front of the genital area of the user and an opposite end which may be selectively attached (by threading 98 through end loops of 100) to the waist strap (98 via loops at top of 96; col. 7, lines 50-63).

10.	With regard to claim 4, Goulter discloses an intermediate portion of the positioning strap (100) is configured to extend between the user's legs adjacent to the user's genital area (Fig. 18; l. 7, lines 50-63).

11.	With regard to claim 5, Goulter discloses that the backflow inhibiting device (36) includes an end portion (end portion including 86, 88) opposite to the entrance opening (34 of 32) thereof and which is disposed most inward of the receptacle (42; Figs. 1, 2, 15-17), the end portion (having 86, 88) extends inward of the receptacle (42) beyond an inward most connection (at 46) between the receptacle (42) and the backflow inhibiting device (36) such that end portion can move relative to the receptacle (42; opening and closing of 86, 88; also fully capable of wiggling/moving of the end portion of 36 relative to 42 during use; Figs. 1, 2, 15-17).

12.	With regard to claim 7, Goulter discloses that the receptacle (42) includes a selectively openable and closeable discharge outlet (twist-around drain valve, 52/128) provided near another end thereof opposite to the one end (Figs. 1, 2, 4, 9, 15, 19), and the receptacle (42) also includes a cord having one end connected to the other end of the receptacle (42) and an opposite end which is configured to manipulated by the user for positioning the other end of the receptacle (col. 7, lines 37-47; col. 8, lines 24-30).

With regard to claim 8, Goulter discloses an elastic tubular member (first sheath section, 32; Figs. 1, 2, 15, 16) having an axial center opening (at 34) configured to be fitted onto the user's penis (92; Fig. 16) and an outer peripheral surface configured to snugly fit within the entrance opening (44) of the receptacle (42) to minimize any backflow (via 86, 88) of the urine (90) through the entrance opening (44) of the receptacle (42) when the elastic tubular member (32) is fitted onto the user's penis (92; col. 6, line 35 - col. 7, line 15; col. 4, lines 12-20).

14.	With regard to claim 9, Goulter discloses that the elastic tubular member (32) is formed of silicone (col. 4, lines 9-12).

15.	With regard to claim 10, Goulter discloses that opposite ends of the elastic tubular member (32) are concave inward (via a series of circular or helical ribs 54, Fig. 2; a pattern of waving lines 60, Fig. 4, or a pattern of mounds or protrusions 62, 64, 66, Fig. 5) of the elastic tubular member (32) such that a length of the an axial of the center opening is less than an axial length of the outer peripheral surface of the elastic tubular member (32; Figs. 2, 4, 5; col. 4, lines 32-38; col. 4, line 65 - col. 5, line 26).

16.	With regard to claim 11, Goulter discloses that the elastic tubular member (32) includes a baffle (via a series of circular or helical ribs 54, Fig. 2; a pattern of waving lines 60, Fig. 4, or a pattern of mounds or protrusions 62, 64, 66, Fig. 5) provided near one end of the axial center opening formed of flexible plastic sheet material which is configured to engage the user's penis (92) when the elastic tubular member (32) is fitted onto the user's penis (92; Figs. 2, 4, 5; col. 4, lines 32-38; col. 4, line 65 - col. 5, line 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goulter in view of Rodsten (US PGPUB 2012/0029452).

18.	With regard to claim 6, while Goulter discloses that the male urinary incontinence condom device (30) can be made of an elastomeric material such as latex, silicon or polyisoprene or any other suitable material (col. 4, lines 9-12), Goulter is silent in regard to each of the receptacle and the backflow inhibiting device are formed of thermoplastic urethane (TPU) sheet material and have a wall thickness of 0.0025 - 0075 mm (1-3 mil).
	However, Rodsten discloses an analogous urine collection system (abstract; Figs. 1, 4-8) which includes a sealing membrane (110) formed of polymeric materials such as thermoplastic urethane (TPU) in order to provide a comfortable, fluid-tight seal against the skin of user’s penis during use, as a flexible 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of the receptacle and backflow inhibiting device disclosed by Goulter to be formed of thermoplastic urethane (TPU), similar to that disclosed by Rodsten, in order to provide a comfortable, fluid-tight seal against the skin of user’s penis during use, as a flexible and soft TPU applies a small amount of pressure to the skin and leakage of urine is prevented, as suggested by Rodsten in paragraphs [0052-0053]. 

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ormerod (US 3,651,810) discloses an incontinence device with a one-way inlet valve.
	Jensen (US 4,533,354) discloses a medical drainage bag and non-return valve assembly.
	Miskie (US 6,679,867) discloses a male incontinence device which prevents backflow.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781